UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7908



FERMAN ALVIN RUPPE, JR.,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Director, VDOC; FRED SCHILLING,
Director; HAPPY SMITH, Dr., WRSP; G. HOBBS,
Nurse, LPN, WRSP; NURSE HILLMAN, WRSP; NURSE
MULLINS, WRSP; S. K. YOUNG, Warden, WRSP;
NURSE HENSLEY, WRSP,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-581-7)


Submitted: April 29, 2004                       Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ferman Alvin Ruppe, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ferman Alvin Ruppe, Jr., appeals the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint. We have reviewed the record and find the district court

did   not   abuse   its   discretion   in   dismissing   the   complaint.

Accordingly, we grant leave to proceed in forma pauperis and affirm

on the reasoning of the district court.       See Ruppe v. Johnson, No.

CA-03-581-7 (W.D. Va. Oct. 31, 2003).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                  - 2 -